      Case 4:14-cv-02543-CKJ Document 225 Filed 04/12/19 Page 1 of 3

                                                                  ~~    !LEO    _ _ LODGED
                                                                       RECEIVED     COPY

 1
 2                                                                     APR 1 2 2019

 3
                                                                  BY
 4
 5
 6                       IN THE UNITED-STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Carrie Ferrara Clark,                           CV-14-02543-TUC-CKJ
10                 Plaintiff,
                                                     JURY QUESTIONS
11   V.                                              DURING TRIAL.
12   City of Tucson,
13                 Defendant.
14
15
16
17
18
19                                 Jury questions during trial.

20                                           Day2

21                                       April 2, 2019

22
23
24
25
26
27
28
Case 4:14-cv-02543-CKJ Document 225 Filed 04/12/19 Page 2 of 3




               '

               ':f    .   (J   '">/ '?   I   I-,, C f
Case 4:14-cv-02543-CKJ Document 225 Filed 04/12/19 Page 3 of 3
